Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 11/25/20, and IDS dated 2/22/21 is acknowledged.
Claims 4-5 and 8 have been canceled.
 Claims 1-3, 6-7, and 9-11 are pending in the instant invention.

In response to the amendment, the previous rejections of the record have been withdrawn. However, the following new rejections have been applied to the pending claims:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6777001 to Umezu et al., in view of US 9511170 to Shimp et al., Renno et al (Acta Biomaterialia, 2013) and Yang et al (Porous hydroxyapatite coating on strong ceramic substrate fabricated by low density slip coating-deposition and coating-substrate co-sintering, Journal of the European Ceramic Society, 2011, 2065-2071).

Instant claims have been amended to recite “casting the ceramic slurry into a molded body to form a molded ceramic material containing a pore” which is the same the previous interpretation of the Examiner i.e., “casting the ceramic slurry in to a molded body results in the ceramic material containing pore”. 
Further, instant amended claims require the new limitation that the bioactive material has an average particle size of 0.2 to 10 microns and the primary sintering temperature in step 4 is lower than the secondary sintering temperature of step 6.
		Umezu is directed to spherical-shape ceramics obtained by dropping starting ceramics into a low temperature medium or composite spherical-shape ceramics having a composite layer obtained by applying a hydrothermal treatment thereto, and a porous inside, for being an effective bone filler or a bone substitution action quickly in a natural manner (col. 3, 6-24). For the ceramics, Umezu teaches various calcium phosphates, 
Umezu teaches forming porous spherical ceramics by dropping the calcium phosphate slurry containing a binder from a thin tube attached to the front end of the cylinder with an inner diameter, so as to form porous spherical ceramic particles (see col. 4, l 51-53), and meet the instant amended limitation as interpreted above. Umezu teaches spherical shape ceramics obtained by dropping starting ceramics in to a low temperature medium and their use for drug delivery system, as bone fillers, bone cement (abstract, col 2, l 19-23). The spherical particles have a functional composite layer having a porous inside and an outer periphery with different physical properties from the inside (col. 3, l 6-14). 
Umezu teaches that ceramics such as hydroxyapatite, tricalcium phosphate, calcium phosphate glass or mixtures of thereof are made into a powder, preferably not more than 100 microns, using a pulverizer or spray dryer. Thus, Umezu teaches instant claim 6 ceramic powders.  
For the instant claimed method steps, Umezu teaches that: 
the powder is mixed with a binder slurry (col. 4, l 1-15); 
the slurry obtained is filled into a cylinder and is dropped from a thin tube attached to the front end of the cylinder with an inner diameter of 0.3 to 2mm, in a low temperature refrigerant solution with a temperature of -10 degrees C or less (e.g: liquid nitrogen, methano+dry ice, acetone+dry ice etc., and thus reads on instant freeze drying) (col. 4, l 22-29);
the dropped calcium phosphate slurry containing the binder becomes spherical shape during its fall (col. 4, l 30-33); and the frozen spherical slurry shaped calcium phosphate and do not completely thaw or remove moisture;

Umezu also teaches that it is sufficient to bring the ceramic slurry into contact with a low temperature refrigerant by several modes by dropping, spray drying, atomizing , injecting, pouring and other means of introducing into a container (which reads on the instant claimed casting the slurry in a mould). Alternatively, Umezu suggests mixing of a binder and the calcium phosphate powder, by wet or dry synthesis, preferably a hydroxyapatite, tricalcium phosphate or tetracalcium phosphate, then shape the mixture by any method and sinter it a temperature of 800 to 1500 °C (col. 5, 18-35), and that sintering allows growing of ceramic particle as well as increases the surface area allows anchoring effect. 
Umezu teaches that the spherical shaped ceramics can be used for bone filler (col. 1, l 1-10), bone regeneration (col. 4, l 50-67) and teaches including bone growth factors, collagen or antibiotics in the cement pores; and that further the effect can be enhanced by impregnating the pores of the ceramic with active agents such as antibiotics, bone growth factors, et (lines bridging col. 4-5). 
Umezu fails to teach the last two steps of the instant claims i.e., coating the primary sintered molded body with a bioactive material; and Step 6 of subjecting the coated molded body to secondary sintering at 1100°C to 1300°C.    
The teachings of Shimp have been relied upon for the coating step. Shimp teaches glassy calcium phosphate particulates, coatings and related bone graft materials, in order to provide coating strength and/or substrate adhesion (col. 1, l 44-47, l 57-61).  For the coating, the glass component comprise about 1% wt silica, and couple to at least a portion of the calcium phosphate particulate surfaces (col. 2, l 16-34). Shimp teaches the claimed ceramic materials to be coated (see col. 2, l 33-59 & col. 3, l 
Renno teaches incorporation of bioactive glass in calcium phosphate cement (CPC) for applications as bone substitutions, mainly due to their biocompatibility and osteoconductive properties. Renno teaches that bioactive glasses have a unique ability to bond to living bone by forming a biologically active bone-like apatite layer on their surface that acts a template for calcium phosphate precipitation and directs new bone formation (p 5728). Renno teaches that the composition is injectable and allows the use of a minimally invasive surgical procedure during clinical use (Introduction). Renno teaches that to enhance the biodegradability and tissue ingrowth of CPC, (micro)porosity can be introduced into the already intrinsically nanoporous cement with the help of PLGA, and when PLGA degrades over time thus creating pores within the matrix that increase the surface-to-volume ratio of the CPC and allow tissue ingrowth.    
 Four experimental groups were created: (1) CPC, (2) CPC/BG, (3) CPC/PLGA and (4) CPC/PLGA/BG as in Fig. 1, with pre-set composites and different amounts of the base material and bioactive glass. Morphological examination of the BG granulate 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to further coat the sintered ceramic particles of Umezu with bioglass powder particles because Shimp teaches that the coating the medical/dental implants devices or bone graft materials with bioactive glass particles helps the powder to melt and stick reducing waste, preserve the chemical composition of the coated particles, and make the coating more bioactive, increase strength of porous particles or blocks of ceramic that is being coated. 
Shimp does not teach the claimed particle size of bioglass, required by instant claim i.e., 2 to 10 microns.
In this regard, Renno teaches a bioglass powder particle size of 2.5 microns. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to further coat the sintered ceramic particles of Umezu with a biolglass powder (taught by Shimp), wherein the 
While Shimp does not teach a second sintering step as that claimed, Shimp teaches a drying step after coating calcium phosphate with bioactive glass, where the coated particles are dried (450 to 800 degrees C). However, Shimp does not teach the claimed temperature for sintering in the instant step 6.
Yang teaches HA, such as HA scaffolds, for bone implant applications because they are bio-resorbable and osteoactive, but have low bending strength. In order to overcome, coating HA on strong ceramic material combines the attractive bio-properties of HA coating with the strength of strong substrates (col. 1, p 2065) and coating at a temperature of less than 1000 °C (p 2065). However, in order to improve the load bearing capacity of HA scaffolds, Yang teaches preparing ceramic substrate coated with hydroxyapatite (HA) wherein a low density HA slip coating deposition in the microporous substrates pre-sintered at 900 °C, and coating a deposition on the substrate, followed by co-sintering at 1300 °C, such that the co-sintering process ensures a strong bonding between the HA coating and the zirconia-based substrate (abstract, p 2066). Yang teaches that the co-sintering and the porosity reduces mismatch. For the process steps, see the schematic figure 2 where a low density HA slip is used for coating a pre-sintered ceramic substrate, followed by water adsorption and coating deposition on 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Yang teaches that the substrate is zirconia with 30 vol.% HA powder, formed through die pressing, then pre-sintered at 900 ◦C for 2 h. The addition of the low density HA slip, prepared using distilled water and HA powders with sodium tripolyphosphate as the dispersant, silica sol and PVA solution (Materials and Methods). Yang teaches that pre-sintering step leads to micro-porous substrate as shown in Fig. 1. Pre-sintered HA micro-particles, in the substrate not only help controlling the substrate microporosity required for the HA coating deposition, but also provide favorable bonding sites with the HA coating (materials and methods). Yang further teaches including zirconia and alumina in the HA coating layers (result in HA rich coating) so as to minimize the mismatch of thermal expansion coefficients between HA coating and 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to modify the process of Umezu by include a primary sintering at 900°C and a final step of sintering at 1300°C after coating the ceramic phosphate substrate of Umezu with a bioglass powder (suggested by Shimp) having a particle size of 2.5 microns (suggested by Renno) because Yang suggests that a pre-sintered substrate (at 900°C) can be prepared into a desirable shape and dimension, a coating provides the freedom to build scaffold-like coating with different porous structures and thickness at different locations of the implant and finally co-sintering at 1300°C provides a very strong bonding without delamination or cracking of the coating. A skilled artisan would have expected that the bioglass microparticles  (Shimp and Renno references) coating of the calcium phosphate of Umezu would have provided a bond grafting material of desirable strength 

For the instant claim 3, Umezu teaches several methods of preparing several powders such as calcium phosphate, calcium phosphate glass, hydroxyapatite etc., wherein the methods include pulverizer, spray dryer etc (col. 4, l 1-5) and also wet or dry synthesis (col. 5, l 18-25). Thus, one of an ordinary skill in the art would have been able to choose the suitable method of preparing a bioactive powder for effective coating ceramic base because one skilled in the art would have understood the equivalence of the wet or dry methods of making powder particles, by spray dryer or pulverizer. 
  

2.	Claim 1-3, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (Porous bio-ceramic coating on zirconia formed through freeze-drying, Materials Letters, v:109: p 66-69)., view of US 6777001 to Umezu et al., and Renno et al (Acta Biomaterialia, 2013).
The teachings of Jiang have been relied upon for the same. Jiang teaches porous bio-ceramic coating on zirconia formed through freeze-drying, for bone regeneration and osseointegration. Jiang teaches that a bioglass coating is first coated on a micro-porous zirconia substrate, pre-sintered at 900°C, followed by a thick hydroxyapatite coating, and freeze-drying was used to create porous structure within the HA coating, and finally sintering at 1300°C, resulting in a thick scaffold-like HA 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

A thin layer bioglass was coated on the said zirconia substrate and dried and then the HA slip was coated. The HA coated substrate is subject to freeze-dried followed by room temperature drying (para bridging p 67-68). Finally, the trilayer sample is sintered at 1300°C (p 68). Jiang teaches that the porosity of HA coating can be varied across the layers by the freeze-drying process and the presence of bioglass at the interface (results and Discussion on page 68), which enables effective bone in growth. 
Jiang teaches a first sintering temperature that is lower than the second and hence meet instant claim 1. 
Jiang does not teach preparing a slurry of a ceramic and forming a mould so as to create a porous ceramic material. However, Jiang teaches that the substrate ceramic 
In this regard, the teachings of Umezu (discussed above) have been incorporated herewith. 
Umezu is directed to spherical-shape ceramics obtained by dropping starting ceramics into a low temperature medium or composite spherical-shape ceramics having a composite layer obtained by applying a hydrothermal treatment thereto, and a porous inside, for being an effective bone filler or a bone substitution action quickly in a natural manner (col. 3, 6-24).
Umezu teaches that: 
the powder is mixed with a binder slurry (col. 4,l 1-15); 
the slurry obtained is filled into a cylinder and is dropped from a thin tube attached to the front end of the cylinder with an inner diameter of 0.3 to 2mm, in a low temperature refrigerant solution with a temperature of -10 degrees C or less (e.g: liquid nitrogen, methano+dry ice, acetone+dry ice etc., and thus reads on instant freeze drying) (col. 4, l 22-29);
the dropped calcium phosphate slurry containing the binder becomes spherical shape during its fall (col. 4, l 30-33); and the frozen spherical slurry shaped calcium phosphate and do not completely thaw or remove moisture;
sintering the freeze-dried using electric furnace at 800 to 1500 degrees C (col. 4, l 1-50).
Umezu also teaches that it is sufficient to bring the ceramic slurry into contact with a low temperature refrigerant by several modes by dropping, spray drying, atomizing , injecting, pouring and other means of introducing into a container (which reads on the instant claimed casting the slurry in a mould).

Jiang does not teach the instant claimed coating powder particle size. 
Renno teaches incorporation of bioactive glass in calcium phosphate cement (CPC) for applications as bone substitutions, mainly due to their biocompatibility and osteoconductive properties. Renno teaches that bioactive glasses have a unique ability to bond to living bone by forming a biologically active bone-like apatite layer on their surface that acts a template for calcium phosphate precipitation and directs new bone formation (p 5728). Renno teaches that the composition is injectable and allows the use of a minimally invasive surgical procedure during clinical use (Introduction). Renno teaches that to enhance the biodegradability and tissue ingrowth of CPC, (micro)porosity can be introduced into the already intrinsically nanoporous cement with the help of PLGA, and when PLGA degrades over time thus creating pores within the matrix that increase the surface-to-volume ratio of the CPC and allow tissue ingrowth.    
 Four experimental groups were created: (1) CPC, (2) CPC/BG, (3) CPC/PLGA and (4) CPC/PLGA/BG as in Fig. 1, with pre-set composites and different amounts of the base material and bioactive glass. Morphological examination of the BG granulate 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to employ a microparticulate coat such as hydroxyapatite or a bioglass coating, which has a particle size of 2.5 micron, before the second sintering step of Jiang because one skilled in the art would have been motivated from the teachings of Renno that microparticulate BG is highly biocompatible, shows higher degradability, increase osteoconductive properties by increasing porosity and finally BG microparticles also provide the right pH balance for adequate biological environment to support cell proliferation and tissue growth. 
For the instant claim 3, Umezu teaches several methods of preparing several powders such as calcium phosphate, calcium phosphate glass, hydroxyapatite etc., wherein the methods include pulverizer, spray dryer etc (col. 4, l 1-5) and also wet or dry synthesis (col. 5, l 18-25). Thus, one of an ordinary skill in the art would have been able to choose the suitable method of preparing a bioactive powder for effective coating . 

Information Disclosure Statement

The information disclosure statement filed 2/22/21 has been considered. However, the IDS does not include a concise explanation of the relevance of the foreign reference JP-S63218591-A, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language and thus fails to comply with 37 CFR 1.98(a)(3)(i). Accordingly, the reference has been lined through.


Response to Arguments
Applicant's arguments filed 02/22/21 have been fully considered but they are not persuasive.
Applicants state that instant claims have been amended for more clarity regarding the six steps of the claimed process. In light of the amendment, the argument regarding rejection under 35 USC 112, 2nd paragraph and the rejections under 35 USC 102 and 35 USC 103 as being anticipated by Memarzadeh and Memarzadeh in view of Mizushima references have been withdrawn. 
In response to the amendment, the previous rejection of claims 1-11 as being obvious over Umezu, Shimp, and Starling has been withdrawn. However, the newly applied rejection relies a new combination of references.
The newly cited combination of references address all of the claimed limitations of the newly cited references. Applicants argue that Umezu does not teach the temperature differences claimed. The teachings of Jiang et al and Yang et al have been relied upon for the second sintering step, which is higher than the first sintering temperature. Applicants argue that according to instant specification performing the secondary  sintering temperature at a lower temperature than temperature of the primary sintering provides uniform coating of bioactive without aggregation, improve surface bonding force between the ceramic surface and biomaterial. It is argued that 
However, the arguments are not persuasive because the present rejection does not rely on the teachings of Starling et al. While Umezu teaches overlapping sintering temperature ranges, newly added teachings of Jiang et al and Yang et al clearly teach the two sintering temperatures wherein the primary sintering is lower than the secondary temperatures and further provide a motivation to choose the primary sintering to be lower than the secondary temperatures. Yang et al and Jiang et al also suggest improved binding of the coated materials to the base ceramic with the above sintering steps. For this reason, the argument that Shimp teaches temperatures that are opposite of what is being claimed is not found persuasive. Further, the newly added reference, Renno et al, address the new limitation of the bioactive particle size. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611